DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-9 drawn to a method of making a super junction power device classified in H01L 21/0337
Claims 10-16, drawn to a super junction power classified in H01L 29/06. 
	Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, another method for making the super junction power device comprising selectively co-doping during growing the epitaxial layer to create a well inside as recited in claim 1. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention.
 Upon election of invention I, the applicant is further required under 35 U.S.C. 121 to elect on of the following disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable:
(A)	The embodiment of a method in Figs. 2-4
(B)	The embodiment of a method in Figs. 2 and 5
(C)	The embodiment of a method in Figs. 6-8
(D)	The embodiment of a method in Figs. 6 and 9
(E)	The embodiment of a method in Figs. 10-12
(F)	The embodiment of a method in Figs. 10 and 13
The species are independent or distinct because species A has the method of forming the supper junction power device with a pillar of second conductive type not contacting the gate trench and having n+ substrate (see Fig. 4); while Species B has the method of forming the supper junction power device with a pillar of second conductive type not contacting the gate trench and having p+ substrate that is different from Species A (see Fig. 5); while Species C has the method of forming the supper junction power device with a pillar of second conductive type contacting the gate trench and having n+ substrate that is different from Species A and B (see Fig. 8); while Species D has the method of forming the supper junction power device with a pillar of second conductive type contacting the gate trench and having p+ substrate that is different from species A, B and C (see Fig. 9); while Species E has the method of forming the supper junction power device with contact structure above the pillar of second conductive type having n+ substrate that is different from species A, B, C and D (see Fig. 12); while Species F has the method of forming the supper junction power device with contact structure above the pillar of second conductive type having p+ substrate that is different from species A, B, C,  and E (see Fig. 13). In addition, these species are not obvious variants of each other based on the current record.
Upon election of invention II, the applicant is further required under 35 U.S.C. 121 to elect on of the following disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable:
(G)	The embodiment of a method in Figs. 2-4
(H)	The embodiment of a method in Figs. 2 and 5
(I)	The embodiment of a method in Figs. 6-8
(J)	The embodiment of a method in Figs. 6 and 9
(K)	The embodiment of a method in Figs. 10-12
(L)	The embodiment of a method in Figs. 10 and 13

The species are independent or distinct because species G has the method of forming the supper junction power device with a pillar of second conductive type not contacting the gate trench and having n+ substrate (see Fig. 4); while Species H has the method of forming the supper junction power device with a pillar of second conductive type not contacting the gate trench and having p+ substrate that is different from Species G (see Fig. 5); while Species I has the method of forming the supper junction power device with a pillar of second conductive type contacting the gate trench and having n+ substrate that is different from Species G and H (see Fig. 8); while Species J has the method of forming the supper junction power device with a pillar of second conductive type contacting the gate trench and having p+ substrate that is different from species G, H and I (see Fig. 9); while Species K has the method of forming the supper junction power device with contact structure above the pillar of second conductive type having n+ substrate that is different from species G, H, I and J (see Fig. 12); while Species L has the method of forming the supper junction power device with contact structure above the pillar of second conductive type having p+ substrate that is different from species G, H, I, J and K (see Fig. 13). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 (a) the Species have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the Species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one Species would not likely be applicable to another Species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/
Primary Examiner, Art Unit 2818